Dissenting Opinion by
Judge Crumlish, Jr. :
I dissent.
While I agree with the majority in its analysis of the issues involved and its determination that fundamental fairness is an essential ingredient of any government sponsored investigation, I believe that in setting up guidelines to insure that result it has not focused on the investigation which is the subject of the litigation we are here considering. I would insure fundamental fairness in the matter before us by holding *582that the subpoenas must be quashed so that these respondents are protected from a wholesale invasion of privacy.
I would not, to borrow language of the majority, transform these hearings into “trial-like proceedings” with an absolute right of cross-examination, but I would require some showing by the investigating authority that there was some causative reason for calling these particular respondents or for that matter any other person, public official or otherwise, who happens to find himself in Delaware County. I cannot agree that the statutory language and the opening statements by the Chairman of the Commission bring into play this vital safeguard. Gibson v. Florida, Investigation Committee, 372 U.S. 539, 545 (1963), Justice Goldberg speaking for the majority, said: “Validation of the broad subject matter under investigation does not necessarily cany with it automatic and wholesale validation of all individual questions, subpoenas and documentary demands.”
Not only is the decision in the instant case erroneous in that it fails to protect those respondents but it is even more disturbing because it sets precedent reminiscent of McCarthyism.1 These guidelines are not binding. The effect of the majority’s decision is to countenance an investigation in which, indeed, every person in Delaware County could be subpoenaed.
Ironically, this procedure calls for a contradiction of the basic concept of the administration of justice in the United States by holding a witness up to public ridicule, suspicion and even condemnation without allowing him the slightest notion of the Commission’s interest (as in this case) under trappings which rival any Hollywood motion picture or television production. I *583can thick of no more direct violation of the protection afforded by the Fourth Amendment. In my judgment, such a person is by today’s decision of the majority, clearly denied the protection of his right to privacy.
In In Re Grand Jury Proceedings, Matter of Sister Joques Egan, 450 F. 2d 199, 200 (1971), it was stated: “We begin with the reminder that the basic purpose of the Fourth Amendment, recognized by countless decisions of the Supreme Court, is to safeguard the privacy and security of citizens against arbitrary invasions by governmental officials. It thus gives concrete expression to a right of the people basic to a free society.” Although there are factual distinctions to be found, its rationale is squarely on point. The decision of the majority sanctions such an “arbitrary invasion” of privacy.
To avoid the accusatory condemnation by merely characterizing the proceeding as investigatory, begs the question and does not meet the substantive issue to wit: Does the conduct of this body constitute an unreasonable invasion of privacy? As Chief Justice Warren said in Watkins v. U. S., 354 U.S. 178, 198 (1957), “We cannot simply assume, however, that every congressional investigation is justified by a public need that overbalances any private rights affected. To do so would be to abdicate the responsibility placed by the Constitution upon the judiciary to insure that the congress does not unjustifiably encroach upon an individual’s right to privacy. . . .”
I believe that it is the duty of this Court to control the investigatory conduct of overzealous or irresponsible or politically activated factfinders so that individuals’ fundamental rights are not swept aside. Too high a price can be paid for the results to be obtained in the administration of legislatively mandated investigative proceedings. In an attempt to attain the statu*584torily prescribed goals, those charged with this public function must be constantly vigilant to remember that the safeguards which have been erected to insure against untrammeled abuses must not be forgotten in their desire to serve the total public interest.

 American Heritage Dictionary of the English Language, American Heritage Publishing Co., page 809 (1970), second definition.